       Case 4:19-cv-04098 Document 1 Filed on 10/22/19 in TXSD Page 1 of 4



                          THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 JEFF AND TANYA YATES,                               §
                                                     §
        Plaintiffs,                                  §
                                                     §
                                                     §    CIVIL ACTION NO. 4:19-cv-4098
 vs.                                                 §
                                                     §
 TOWER HILL SIGNATURE INSURANCE                      §
 COMPANY AND CHARLES NORTON,                         §
                                                     §
        Defendants.

       DEFENDANTS, TOWER HILL SIGNATURE INSURANCE COMPANY AND
                CHARLES NORTON’S NOTICE OF REMOVAL

       Defendants Tower Hill Signature Insurance Company and Charles Norton (“Defendants”)

file their Notice of Removal of this action from the 190th Judicial District Court of Harris County

Texas to the United States District Court for the Southern District of Texas, Houston Division, the

District and Division encompassing the state court in which this action is pending. This Notice of

Removal is filed pursuant to 28 U.S.C. §§ 1441 and 1446. In support hereof, Defendants show

this Court as follows:

                              I. THE STATE COURT ACTION
       1.      On September 16, 2019, Jeff and Tanya Yates (“Plaintiffs”) filed their Original

Petition in a pending case in the 190th Judicial District Court of Harris County, Texas, styled Jeff

and Tanya Yates vs. Tower Hill Signature Insurance Company and Charles Norton, Cause No.

201967196.

                          II. NOTICE OF REMOVAL IS TIMELY
       2.      On September 24, 2019, Defendant Tower Hill Signature Insurance Company and

Charles Norton were served with a citation and the Plaintiff’s Original Petition. Accordingly,


DEFENDANTS’ NOTICE OF REMOVAL                                                                 PG. 1
       Case 4:19-cv-04098 Document 1 Filed on 10/22/19 in TXSD Page 2 of 4



Defendants file this Notice of Removal within the 30-day time frame required by 28 U.S. C. §

1446(b).

                                     III. VENUE IS PROPER
        3.     Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court

where the action has been pending is in this District.

                         IV. BASIS FOR REMOVAL JURISDICTION
A.      Citizenship of the Parties
        4.     Plaintiffs are individuals who reside in and/or own property in Harris County,

Texas. Defendant, Tower Signature Insurance Company is an insurance company organized under

the laws of the State of Florida, with its principal place of business in Gainesville, Florida. Charles

Norton is an insurance adjuster whose principal place of business is in Lexington, Kentucky.

        5.     Accordingly, there is now, and was at the time of the filing of Plaintiffs’ Original

Petition, complete diversity of citizenship between Plaintiffs and Defendants.

B.      Amount in Controversy
        6.     Plaintiffs do not allege an amount of damages in their Plaintiffs’ Original Petition

filed September 16, 2019. However, in their Original Petition, Plaintiffs allege damages in excess

of $200,000.00, but no more than $1,000.000.00 against Defendants, exclusive of interest, cost

and attorneys’ fees. [Plaintiff’s Original Petition at p.2 ¶ 6.] Therefore, it is facially apparent that

Plaintiffs’ claim exceeds $75,000, exclusive of interest, costs, and attorney’s fees, and Plaintiffs’

burden to establish that the amount in controversy exceeds this Court’s jurisdictional threshold is

satisfied.

        7.     Because there is complete diversity among the parties and the amount in

controversy requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a).

Removal is therefore proper.


DEFENDANTS’ NOTICE OF REMOVAL                                                                     PG. 2
      Case 4:19-cv-04098 Document 1 Filed on 10/22/19 in TXSD Page 3 of 4



                      V. COMPLIANCE WITH LOCAL RULE CV-81
       8.      In accordance with Local Rule CV-81, attached are the following:

       Exhibit A:      A copy of the state court docket sheet and;

       Exhibit B:      List of Counsel of Record
       Exhibit C:      An index of all documents filed in the state court with certified copies of
                       filings marked Exhibits C1-C7, respectively,


                                       VI. CONCLUSION
       9.      Defendants will promptly file a copy of this Notice of Removal with the clerk of

the state court where the action is pending.

       10.     Therefore, Defendants hereby provide notice that this action is duly removed.

       WHEREFORE, Defendants requests that this action be removed from the 190th District

Court of Harris County, Texas, to the United States District Court for the Southern District of

Texas, Houston Division, and that this Court enter such further orders as may be necessary and

appropriate.




DEFENDANTS’ NOTICE OF REMOVAL                                                               PG. 3
       Case 4:19-cv-04098 Document 1 Filed on 10/22/19 in TXSD Page 4 of 4



                                                    Respectfully submitted,


                                                    By: /s/ Eric K. Bowers
                                                       Eric K. Bowers
                                                       (Attorney-In-Charge)
                                                       Texas Bar No. 24045538
                                                       Southern District Bar No. 658370
                                                       ebowers@zelle.com

                                                    ZELLE LLP
                                                    901 Main Street, Suite 4000
                                                    Dallas, TX    75202-3975
                                                    Telephone: 214-742-3000
                                                    Facsimile:    214-760-8994
                                                    ATTORNEYS FOR DEFENDANT’S
                                                    TOWER HILL SIGNATURE
                                                    INSURANCE COMPANY and
                                                    CHARLES NORTON




                                CERTIFICATE OF SERVICE

        This is to certify that the foregoing was electronically served upon parties of record by

using the electronic document filing and management system, this 22nd day of October 2019, as

follows:

        Andrew A. Woellner
        THE POTTS LAW FIRM, LLP
        3737 Buffalo Speedway, Suite 1900
        Houston, TX 77098
        Telephone: 713-963-8881
        Facsimile:    713-574-2938
        Email: awoellner@potts-law.com
        ATTORNEY FOR PLAINTIFF’S


                                                    /s/ Eric K. Bowers
                                                    Erick K. Bowers




DEFENDANTS’ NOTICE OF REMOVAL                                                              PG. 4

4840-0172-9962v1
